Title: To John Adams from William Cunningham, 28 January 1810
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburg, January 28th: 1810.

I have received your favour of the 16th. inst.
After I had distinctly named the causes of a deliberation, whether my fidelity as a Citizen must yield to my fidelity as a Friend, you might, I think, have dismissed the suspicion that they originated in any disappointment of my hopes; especially as you had recently told me of the treachery, perfidy, malice and revenge you had, in numerous instances, most unreasonably experienced from some or all of the thirty nine unsuccessful of the forty applicants for the same appointment; and more especially as at no moment, nor on any point, when I was looking for your assistance, did I offer my independency a propitiatory oblation for your favour. If there was nothing in the affair to which you have adverted, calculated to save my feelings, there was certainly nothing to provoke my resentment, and had there been, the utmost length to which I could have carried it, would have been a frank expression of my dissatisfaction—the jealousy which has found an explanation of my intended purpose in an ill-humour, I can only lament as an imperfection which does more than record the injury it would inflict.
I shall be scrupulously cautious against bringing myself under the reproaches of my conscience, and of giving any just occasion for the forfeiture of the esteem of those whose approbation, next to the consciousness of a good intention, is the most precious of all earthly consolations.
Much contained in our Correspondence, and much more in our Conversations, will not be extorted from me by any circumstances, out of yourself, while you live—some parts of both can never be divulged to any others than the implicated characters—perhaps never to them; nor is my resolution to divulge any part of either, yet decisively taken.
It is, indeed, true, that meditations on the approaching misfortune, of which I have daily premonition in the wasteing health of Mrs. C: have given me a melancholy cast, and when I connect with these meditations the discouraging state of our public affairs, I probably sink too deep in despondency.
It appears, however, most clearly to me, that a systematized plan, long since concerted by France to allure or impel our Country into a co-operation with her against England, is about to be crowned with success. In my judgment, we have reached the time, when the calamities you saw on their way in 1803, are visibly coming upon us. It is too sensibly realized to be disputed, that we have had copious experience already of the said consequences arising from those radical defects in Mr. Jefferson on which you founded the anticipation of existing evils.
Impressed with an idea of the fatal issue of a course, conceived in the vices you had depicted, and which has gained too much head from contributory streams of corruption, I cannot perceive that I should expose myself to the censure of Heaven, of the spirits of departed Patriots, of the souls of sincere ones yet on earth, of honour, of justice, of generosity, should I break through many personal and private ties, in an endeavour to check its progress.—
Must the machinations come to maturity which are to prostrate the world at the feet of Buonaparte? The Confederation of the Rhine, which has that object, is founded on the same plan, and parties are allured to it by the same considerations, which led to the formation and increase of the Family Compact between France and Spain in 1761. And Great Britain is not encompassed with more ills by the Confederation, than she was, for a little time, by the Compact. It is most worthy of our observation, that the Compact was effected by the art, bribery and threatnings of France, and was followed by the elevation of Great Britain, contrary to expectation, to the highest point at which she ever stood. But she cannot long stand with the world upon her back. Let her fall, if that must be her doom in the fair course of events; but the accumulation of her burthens by any wrong intentionally done her, would accelerate our destruction in the train of her overthrow, whether we contemplate the subject in the light of human reason, or in view of the righteous administration of the Supreme Governour.
I shall leave home tomorrow, or next day weather being favourable, for Boston, where I shall pass a few days. Should you wish to write to me again, you may address a Letter to me there, to the care of Messrs. Wm. Brown & Son, N. 13. Broad-Street.
With veneration and esteem, / I am, Dear Sir, / Your Friend & Servt

W. Cunningham Jr